Citation Nr: 1132304	
Decision Date: 09/01/11    Archive Date: 09/12/11

DOCKET NO.  11-15 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active military service from September 1954 to September 1980.
 
This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2.  A bilateral hearing loss disability was not manifested in service or within the Veteran's first post service year; and the only medical opinion to address the etiology of the Veteran's bilateral hearing loss weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2010).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA have been codified, as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim, as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim, in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353- 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between the Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

In this appeal, a July 2010 pre-rating letter provided notice to the Veteran of the  evidence and information needed to substantiate his claim for service connection on appeal.  This letter also informed the Veteran of what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The letter further requested that the Veteran submit any additional information or evidence in his possession that pertained to his claim.  Additionally, the July 2010 letter provided the Veteran with information regarding disability ratings and effective dates consistent with Dingess/Hartman.  In a July 2010 VCAA response, the Veteran indicated that he had enclosed all information or evidence in support of his claim.  The December 2010 RO rating decision reflects the initial adjudication of the claim for service connection for bilateral hearing loss. Hence, the July 2010 letter-which meets all four of Pelegrini's content of notice requirement- also meets the VCAA's timing of notice requirement.

Additionally, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal. Pertinent medical evidence of record includes the Veteran's service treatment records, private medical records and the report of a November 2010 VA audiology examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran as well as by his wife, on his behalf.

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the appellant has been notified and made aware of the evidence needed to substantiate the claims herein decided, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim(s).  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the appellant or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture. See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or within the presumptive period under § 3.307 so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2010).

This rule does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word "chronic".  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2010).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a Veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

A review of the Veteran's service treatment records shows that he was provided an audiological evaluation as part of his November 1954 flight training examination. After conversion from ASA to ISO units, the Veteran had auditory thresholds in the right ear of 25, 25, 25, and -5 decibels at the frequencies of 500, 1000, 2000, and 4000 Hertz.  The left ear had auditory thresholds of 30, 25, 25, and 5 at these same frequencies. An auditory threshold was not recorded for the frequency of 3000 Hertz for either ear.  On a Report of Medical History obtained at that time, the Veteran answered that he had had ear trouble.  The examiner noted that the Veteran had ear, nose, and throat trouble at age 10 which cleared after mastoidectomy in 1941 with no recurrences.  

The remainder of the service treatment records shows that the Veteran was mostly evaluated based on the whispered voice and was found 15/15.  However, he was afforded three other audiological examinations.  The first was a March 1978 examination, which found auditory thresholds of 20, 15, 10, 10, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 20, 20, 15, 15, and 20 at these same frequencies.  On a Report of Medical History obtained at that time, the Veteran answered "no" when asked if he ever had or currently had hearing loss.

An undated annual physical examination, which appears to have been performed in 1979 (record shows that the Veteran had 25 years of service at the time of the examination), found auditory thresholds of 25, 25, 15, 15, and 15 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 20, 25, 20, 20, and 30 at these same frequencies.

The final audiological examination was conducted at the Veteran's retirement in June 1980.  He had auditory thresholds of 25, 25, 20, 15, and 20 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had auditory thresholds of 30, 25, 25, 20, and 25 at these same frequencies.  

A September 2006 private medical record from T. L. Fry, M.D. reflects that the Veteran and his wife complained of his hearing loss.  The Veteran was assessed with bilateral sloping mild sensorineural hearing loss.  

In the Veteran's June 2010 claim for service connection for hearing loss, the Veteran indicated that his disability occurred in January 2003 and that treatment began in September 2006.   

In a July 2010 letter, the Veteran stated that during his career in service, he spent many years in submarines and in shipyard environments, which are extremely noisy.  He noted that he was exposed to four very noisy diesel engines in a confined area while on a submarine from June 1958 to December 1959.  From February 1961 to June 1964 he was exposed to construction and engine noises and submerged deterrent patrols.  From February 1966 to July 1976 he was again exposed to a noisy environment during submerged deterrent patrols.  

A November 2010 VA audiology examination report reflects that the Veteran's claims file was reviewed.  The Veteran reported a history of military noise exposures from line submarines, shipyards, and diesel engines.  Post service his occupation was an inspector of nuclear power plants for nine years.  He performed site visits to nuclear power plants from 1989 to 1997.  He used power tools and a lawnmower with earplugs.  The VA audiologist noted that the Veteran's medical history included a left ear mastoid operation at age 10.  Audiometric testing revealed puretone thresholds of 40, 40, 55, 60, and 60 decibels at 500, 1000, 2000, 3000, and 4000 Hertz for the right ear.  The left ear had puretone thresholds of 40, 40, 50, 50, and 60 at these same frequencies.  Speech recognition scores in the right ear was 80 percent and in the left ear was 84 percent.  The diagnosis was sensorineural hearing loss bilaterally, mild to moderately severe.  

The VA examiner opined that the Veteran current hearing loss is not related to service noise exposure or the circumstances of service.  Her rationale was that although the Veteran's duty on submarines and in shipyards from 1954 to 1980 presumes considerable noise exposure, his audiograms from 1954 and 1980 show hearing within normal limits bilaterally.  She noted that on the Veteran's claim for service connection, the Veteran stated that his hearing loss disability began in January 2003 and that treatment took place from September 2006 to June 2010.  According to the reference Noise and Military Service-Implication for Hearing Loss and Tinnitus, Institute of Medicine, National Academy of Sciences, 2006, there is no reasonable basis for delayed-onset hearing loss, i.e., hearing normal at discharge and causally attributable to military noise exposure decades later.  The VA examiner noted that the whispered voice and spoken voice test results from service were disregarded because they are not considered accurate measurements of hearing.  In addition, the audiometric results were considered after ASA to ISO conversion factors were applied to puretone thresholds shown on the Veteran's 1954 audiogram.  

In a January 2011 letter, the Veteran's wife stated that she met the Veteran in 1971 and they married in 1975.  She noticed that his hearing was degraded and it got worse through their service years.  Ever since she had known him, he would ask people to repeat himself.  

In the Veteran's February 2011 notice of disagreement, the Veteran stated that he did not seek immediate medical attention for it because the hearing loss was gradual down the years.  When the condition got worse, he finally got medical attention and found out that he had significant hearing loss.  

In the Veteran's June 2011 substantive appeal, the Veteran stated that his post service work in the nuclear industry should not have affected his hearing as workers were required to wear hearing protection.  

Initially, the Board notes that the Veteran's 1954 and 1980 examinations from service indicates normal bilateral hearing, as determined by the November 2010 VA examiner.  The Veteran denied hearing loss in his contemporaneous self-report of medical history in 1978.  Apparently the slight changes recorded on the audiometric studies in service are not significant as the examiner reports normal hearing on all reports.

However, the absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992). Competent evidence of a current hearing loss disability (i.e., one meeting the requirements of section 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

In this case, the evidence clearly establishes that the Veteran has bilateral sensorineural hearing loss for VA purposes.  The question that remains is whether such disability is related to his military service.

In the instant case, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for bilateral hearing loss.

The Veteran asserts that he has bilateral hearing loss due to excessive noise exposure from engines on a nuclear submarine as well as noises from construction and shipyards.  

The Veteran is competent to report a history of noise exposure during service.  Lay evidence is competent "if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person."  38 C.F.R. § 3.159(a)(2); see also Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Board acknowledges that the Veteran's account of his in-service noise exposure.  However, there is no indication of any hearing problems in his service treatment records.  In fact, he was always found qualified for duty without a profile for hearing.  As noted, professional review of the records has resulted in the determination that hearing was normal throughout service.  This calls into question his wife's indication that he had hearing loss that was noticed in 1971 or 1975.

The Board also notes that there is no competent medical evidence on file of a hearing loss disability, as defined by 38 C.F.R. § 3.385, until the November 2010 VA medical examination, more than 30 years after the Veteran's separation from service (or as early as the September 2006 private audiology record, which is still more than 25 years after service).  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology.  The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact). 

Moreover, the Board notes that the only medical opinions to address the medical relationship, if any, between the Veteran's bilateral hearing loss and his military service weighs against the claim.  In this regard, the November 2010 VA examiner opined that the Veteran's bilateral hearing loss was not related to service.  The Board finds that the November 2010 examiner's opinion constitutes probative evidence on the medical nexus questions-based as it was on review of the Veteran's documented medical history and assertions and examination.  In addition, she noted consideration of the Veteran's service treatment records, to include the conversion from ASA to ISO.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).  The VA examiner provided a definitive opinion that was clear and provided reasons and bases for the conclusions rendered, including a notation to a medical reference.  Essentially it is indicated that were hearing loss due to in-service noise, there would have been indications of it at that time.  The examiner found that there was not.  Again, this professional review is at odds with the spouse's statement, and is more credible and probative as to the issue.

Significantly, the Veteran has not has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for bilateral hearing loss.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician, and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board notes that the Veteran is competent to report that he has experienced hearing loss ever since service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994). However, his service treatment records are negative for reports of hearing loss, although he complained of and was seen for treatment for a variety of medical problems during his period of service from 1954 to 1980.  Moreover, there is no evidence of record that the Veteran he has specialized medical knowledge to be competent to offer medical opinion as to cause or etiology of the claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

The Board is sympathetic to the Veteran's assertions that his bilateral hearing loss is related to service; however, the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.   See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for bilateral hearing loss is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


